IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,729-01

                        EX PARTE WILLIAM ISAAC HOFF, Applicant

                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 09-9-24700-A-1 IN THE 24TH DISTRICT COURT
                             FROM VICTORIA COUNTY

        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of taking a weapon

from a peace officer and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant alleges that the trial court forced him into and unlawfully placed him on probation

before that probation was revoked, improperly cumulated the ten year sentence imposed upon

revocation on another sentence, forced ineffective trial counsel on him, and refused to award pre-

sentence confinement credit against the ten year sentence. This Court has independently reviewed

the habeas record. Applicant’s claim regarding the award of pre-sentence confinement credit is

dismissed. See Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004). The remaining claims lack merit and are denied.

Filed: March 18, 2015
Do not publish